Citation Nr: 1202256	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1948 to June 1952. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in White River Junction, Vermont.

In July 2008, the Veteran provided testimony before the Board via videoconference.  A transcript of the hearing is of record.  

In an August 2008 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (Joint Motion), a June 2009 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion.  In September 2009, the Board remanded the claim for further development and then in November 2010, the Board issued a decision once again denying the Veteran's claim.  The Veteran appealed the decision to the Court, and pursuant to a Joint Motion, an August 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of this claim.

The Veteran contends that while stationed in Japan during the Korean Conflict, his duties included traveling to Korea in order to paint combat scenes and to interview soldiers leaving for and returning from combat.  He contends that his current psychiatric disability, diagnosed as adjustment disorder, chronic, with depressed and anxious mood, was caused by his military experiences, to include a time in which he was flying in a T-33 F-80 aircraft with a portable, approximately 40-pound tape recorder in order to record the radio chatter of fighter planes.  He alleges that while in the air, an enemy MiG-15 jumped the plane and the plane was forced to dive towards the ground in order to escape.  The Veteran contends that these events were frightening and that the dive injured his knees due, in part, to the weight of the tape recorder.  

The Veteran has submitted records from the United States Air Force Art Collection (U.S. AFAC) documenting two paintings that he completed during his active service.  The records state that while stationed in Japan, the Veteran did some work as a combat artist, aside from his regular clerical duties, and painted two canvasses that depicted FEAF activities during the Korean Conflict.  One of the paintings is of an F-80 aircraft on a tactical mission.  However, it is unclear whether the U.S. AFAC holds any other information related to the Veteran's work as a combat artist during the Korean Conflict that might help to corroborate his contended stressors, such as the circumstances surrounding the completion of the paintings, i.e. whether he flew in the F-80, or whether the Veteran completed any other paintings depicting combat.  Because VA is on notice that records pertaining to the Veteran's service are held at a federal facility, and because those records might corroborate the Veteran's contended service stressors, efforts should be made to obtain those records on remand.

In that regard, the Veteran also contends that he created audio recordings at the time that the F-80 aircraft came under attack.  As such, because it is possible that those recordings remain in existence and could corroborate his contended stressors, or that any other information may exist relating to his involvement in a reconnaissance mission aboard an F-80 aircraft, further requests for information should be made to the appropriate service agency, to include the Joint Services Records Research Center and the National Archives, United States Air Force Commands, Activities, and Organizations section.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the United States Air Force Art Collection, housed at the Pentagon, and request any and all information pertaining to the Veteran and his duties as a combat painter during the Korean Conflict, to include a copy of all paintings and any information surrounding the creation of and donation of the paintings.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the appropriate service agency, to include the Joint Services Records Research Center and the National Archives, United States Air Force Commands, Activities, and Organizations section.  Request any information pertaining to sound recordings the Veteran may have taped, to include any recordings that the Public Information Office in Tokyo, Japan, ordered the Veteran to tape while he was temporarily stationed at "Hq 5th Air Force" in Seoul, Korea, from September 1951 to December 1951, or from April 15, 1952, to April 20, 1952, and flew in an F-80 or T-33 that escaped from a MiG-15.  Request any other information that would verify that the Veteran flew in an F-80 or T-33 during the above time periods while stationed in Korea.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

